               THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                      SOUTHERN DIVISION
                         IN ADMIRALTY

                      CIVIL ACTION NO. 7:18-CV-00123-D


TAMMY MICHELLE TILGHMAN,              )
Plaintiff,                            )
                                      )
V.                                    )
                                      )
CHAD A. WINNER,                       )
Defendant.                            )
                                      )


      This matter is before the Court on the parties' Joint Motion to Stay Scheduling

Order Deadlines. Good cause having been shown, the motion is GRANTED and the

current Scheduling Order Deadlines are stayed. Should this matter not be resolved at

the Court-Hosted Settlement Conference, the parties shall submit new proposed

scheduling order deadlines by May 2, 2019.



      SO ORDERED, this the J_{_ day of April 2019.
                                                                                   I
                                                                                    I




                                             United States District Judge
